Exhibit 10.62

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (the “Agreement”) is made and
entered into by and between Craig S. Eastwood (“Employee”) and CytoDyn Inc.
(“Employer”) on the date execution is complete by both parties (the “Execution
Date”).

RECITALS

A.    Employer has notified Employee of its decision to end his employment
effective, April 24, 2020 (the “Separation Date”); and

B.    In accordance with the terms of his Employment Agreement effective
November 13, 2019 (the “Eastwood Employment Agreement”), Employer has offered
Employee severance pay and other benefits as outlined in this Agreement in
exchange for a full release of all claims, and Employee wishes to accept the
severance pay on the terms set forth in this Agreement.

AGREEMENT AND RELEASE

NOW, THEREFORE, in consideration of the mutual terms, conditions, promises, and
covenants set forth below, it is agreed as follows:

1.    Non-admission of Liability. This Agreement is to be entered into on a
non-precedential basis and shall not be construed in any way as an admission by
Employer of any liability whatsoever against Employee or any other persons.
Employer specifically disclaims any liability to, or any acts of wrongdoing
against Employee or any other persons.

2.    Separation from Employment and Final Paycheck. Employee’s employment with
Employer terminated effective April 24, 2020 (the “Separation Date”) and he will
receive his final paycheck inclusive of his salary through the Separation Date,
any outstanding reimbursements, and any accrued but unused vacation, on the next
regular payroll date irrespective of his acceptance of this Agreement as
provided herein.

3.    Consideration by Employer. Employer agrees to provide the following,
provided that Employee accepts without revocation as provided in Section 10, and
otherwise complies with, this Agreement:

a.    Employer agrees to pay Employee the sum of Two Hundred Forty-Five Thousand
Dollars 00/100 ($245,000.00) in severance pay, less standard deductions required
by law (“Severance Payment”). The Severance Payment will be paid in equal
bi-weekly installments over a twelve (12) month period through the Employer’s
normal payroll processing commencing 60 days following the Separation Date;
provided that this Agreement has become effective as set forth in Section 10,
and subject to the requirements of Section 13.

 

Page 1 of 5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, at the election of Employer with the approval of
its Board of Directors in its sole discretion, any installment of the Severance
Payment may be satisfied in whole or in part by the issuance of shares of
Employer’s Common Stock to Employee with a Fair Market Value, as defined in
Employer’s 2012 Equity Incentive Plan, as amended (the “Plan”), on the date of
issuance equal to the amount of the Severance Payment to be paid in shares.

b.    Subject to applicable provisions of the Plan and the Stock Option Award
Agreements between Employer and Employee dated April 29, 2019, June 18, 2019,
November 13, 2019, and February 21, 2020, all stock options that Employee may
have under the Plan shall vest and become exercisable, to the extent not already
vested and (if applicable) exercisable, as of the Separation Date and will
remain exercisable until the expiration of three months following the Separation
Date.

4.    Medical Benefits. Employee’s group health coverage (if any) will continue
through April 30, 2020. Employee and any of Employee’s qualified beneficiaries
may elect and pay for continuation coverage to extend participation in Employers
group health coverage, as applicable, in accordance with any election materials
and other continuation coverage eligibility notices sent to Employee by the
plan’s designated administrator.

5.    Complete Release of Employer. In consideration of the consideration
provided by Employer as set forth herein, Employee does hereby, and for his
heirs, representatives, executors, administrators, successors, and assigns,
release, acquit, and forever discharge Employer and all persons or entities
associated therewith, and all of their officers, directors, shareholders,
employees, agents, insurers, and attorneys, and each of them (“Releasees”), from
any and all actions, causes of action, obligations, costs, expenses, damages,
losses, claims, liabilities, suits, debts, and demands (including attorneys’
fees and costs actually incurred), of whatever character in law or in equity
known or unknown, suspected or unsuspected, from the beginning of time to the
date of execution hereof, except as otherwise excluded by the terms of this
Agreement. Employee hereby forever covenants not to pursue any lawsuit,
arbitration, or administrative claim arising out of his employment or
termination of employment by Employer that is released pursuant to this
Agreement. Employee represents and warrants that he is aware of no action,
charge or lawsuit involving any released claim pending as of the date Employee
signs this Agreement.

This release specifically includes but is not limited to rights and claims under
any local, state, or federal laws prohibiting discrimination and retaliation in
employment, including claims under any local, state or federal statute for age
discrimination (such as the Age Discrimination in Employment Act), the Civil
Rights Acts of 1964, as amended, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, as well as any other state or federal
laws or common law theories relating to discrimination or retaliation in
employment, the termination of employment or personal injury, including all
claims for additional compensation, economic and noneconomic, back pay or
benefits, and any and all contractual claims, including without limitation those
arising out of or related to the Eastwood Employment Agreement. Employee
acknowledges that this release includes any unknown claims. Employee also
acknowledges that he is not owed any wages, benefits or other compensation by
Employer other than as expressly outline in this Agreement.

 

Page 2 of 5



--------------------------------------------------------------------------------

No part of this agreement limits or interferes with Employee’s right to pursue,
participate in, or cooperate with any charge of discrimination against Employer
by a state or federal agency enforcing discrimination laws. However, Employee
does release his right to any relief, damages, costs, attorney fees, or other
monies in any such proceeding by a state or federal agency.

Notwithstanding the foregoing, this release shall not include: (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any
unemployment insurance claims and any workers’ compensation claims; or (iii) any
claim that cannot be waived based on applicable law.

6.    Return of Employer’s Property. As additional and necessary consideration
for the consideration outlined in Section 3 above, Employee warrants and
represents that he has not removed and will not remove any Employer property
from its premises, except and to the extent authorized by Employer in writing.
Employee agrees to return all of the property unaltered and undamaged
immediately upon termination of employment, except to the extent authorized by
Employer in writing.

7.    Transition Assistance. As additional and necessary consideration for the
severance benefits, Employee agrees to be reasonably available and responsive to
Employer to answer questions as needed to facilitate the transition with respect
to Employee’s former position.

8.    Continuing Confidentiality. Employee acknowledges and reaffirms his
post-employment commitments as reflected in the Inventions Assignment and
Non-Disclosure Agreement dated April 8, 2019, Employer’s confidentiality
policies and directives communicated to him during employment, and applicable
law.

9.    Full and Independent Knowledge. Employee acknowledges that this Agreement
is written in language he understands, that he has been advised in writing to
consult with an attorney prior to signing this Agreement. Employee acknowledges
that he has carefully read and fully understands all the provisions of this
Agreement, and that he is voluntarily entering into this Agreement.

10.    Consideration and Revocation Periods. In accordance with the requirements
mandated by the Older Worker Benefits Protection Act, the parties agree and
acknowledge as follows:

a.    Employee specifically intends to knowingly and voluntarily waive any
rights he may have under the Age Discrimination in Employment Act (“ADEA”), and
he intends to release Releasees from any and all claims for damages or other
remedies he may have under the ADEA. This release is not to be construed as a
waiver of ADEA claims that may arise after the execution of this Agreement.

b.    By this Agreement, Employer has advised Employee that he should consult
with and obtain the advice of an attorney of his choice before signing this
Agreement.

 

Page 3 of 5



--------------------------------------------------------------------------------

c.    This Agreement was delivered to Employee on April 24, 2020 and he shall
have forty-five (45) calendar days from this date to consider this Agreement. By
executing this Agreement on the date specified below, Employee waives the
balance of that consideration period, if any remains.

d.    This Agreement must be accepted by Employee by delivering a signed copy of
this Agreement to Arian Colachis at acolachis@cytodyn.com. If a signed document
is not received by the end of the 45th calendar day specified above, and the
parties have not agreed in writing to an extension, this Agreement shall be null
and void, and the offer of consideration and other terms contained herein
revoked.

e.    After signing, Employee may revoke this Agreement within seven (7)
calendar days of the day that he signs this Agreement by delivering written
notice in the same manner outlined above. If he does so, this entire Agreement
becomes invalid and unenforceable and no severance or any other benefit provided
hereunder will be provided to Employee. This Agreement becomes effective on the
eighth (8th) day after Employee signs it without revocation as specified herein.

11.    No Representations. Employee acknowledges that, except as expressly set
forth herein, no representations of any kind or character have been made to him
by Employer or by any of Employer’s agents, representatives, or attorneys to
induce the execution of this Agreement.

12.    Ownership of Claims. Employee represents that he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein related in any way to Employer,
its officers, employees, or agents. Employee further agrees to indemnify,
defend, and hold harmless each and all of the Releasees against any and all
claims based on, arising out of or in connection with any such transfer or
assignment, or purported transfer or assignment, of any claims or any portion
thereof or interest therein.

13.    409A Compliance. The payments under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code (the
“Code”) by reason of being either “short-term deferrals” within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9). All
provisions of this Agreement shall be interpreted in a manner consistent with
preserving these exemptions. Each payment of any severance amount payable under
this Agreement will be considered a “separate payment” and not one of a series
of payments for purposes of Code Section 409A. As used in this Agreement,
“termination of employment” and similar terms means “separation from service” as
defined and interpreted in Code Section 409A, Treasury Regulation 1.409A-1(h),
or in subsequent regulations or other guidance issued by the Internal Revenue
Service. In no event will Employer be liable for any tax, interest, or penalties
that may be imposed on Employee under Code Section 409A or any damages for
failing to comply with Code Section 409A.

14.    Complete Understanding. Except as otherwise expressly provided or
incorporated by reference herein, all agreements and understandings between the
parties are embodied and expressed herein. Employee acknowledges that no
representations have been made to him other than those set forth herein.

 

Page 4 of 5



--------------------------------------------------------------------------------

15.    Applicable Law. This Agreement shall be interpreted, construed, and
enforced in accordance with the laws of Washington.

16.    Counterparts and Electronic Signatures. This Agreement may be executed in
counterparts and each shall be deemed an original, but all of which together
shall constitute a single instrument. The parties agree further that the
exchange of copies of this Agreement and of signature pages by facsimile or
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by electronic
means as described herein shall be deemed to be their original signatures for
all purposes.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

EMPLOYEE:   EMPLOYER:     CytoDyn Inc.       /s/Craig S.
Eastwood                       /s/Nader
Pourhassan                                   Craig S. Eastwood   By: Nader
Pourhassan, President and CEO   Date:     4/30/2020       Date:     5/1/2020    
 

 

Page 5 of 5